UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 16-7221


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

          v.

JERRY LEE LOVE,

                  Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.     Robert J. Conrad,
Jr., District Judge. (3:10-cr-00022-RJC-1; 3:16-cv-00369-RJC)


Submitted:   November 22, 2016                Decided:    November 28, 2016


Before DIAZ and      THACKER,    Circuit   Judges,       and   DAVIS,   Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Jerry Lee Love, Appellant Pro Se.        Jennifer Lynn Dillon,
Assistant United States Attorney, Charlotte, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Jerry Lee Love seeks to appeal the district court’s order

denying relief on his 28 U.S.C. § 2255 (2012) motion.                               The order

is not appealable unless a circuit justice or judge issues a

certificate of appealability.                28 U.S.C. § 2253(c)(1)(B) (2012).

A   certificate          of     appealability        will     not    issue         absent    “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2012).                     When the district court denies

relief   on    the      merits,    a    prisoner         satisfies     this    standard      by

demonstrating           that    reasonable         jurists     would       find     that     the

district      court’s         assessment   of       the    constitutional          claims    is

debatable     or     wrong.        Slack     v.     McDaniel,       529    U.S.     473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling   is    debatable,         and   that       the    motion    states     a    debatable

claim of the denial of a constitutional right.                             Slack, 529 U.S.

at 484-85.

     We have independently reviewed the record and conclude that

Love has not made the requisite showing.                       Accordingly, we deny a

certificate        of     appealability        and        dismiss    the      appeal.         We

dispense      with       oral     argument      because       the    facts         and     legal




                                               2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.


                                                               DISMISSED




                                   3